IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT

 COMMONWEALTH OF PENNSYLVANIA,                    : No. 9 MAL 2020
                                                  :
                     Respondent                   :
                                                  : Petition for Allowance of Appeal
                                                  : from the Order of the Superior Court
              v.                                  :
                                                  :
                                                  :
 WILLIAM HENRY COSBY JR.,                         :
                                                  :
                     Petitioner                   :

                                          ORDER


PER CURIAM

      AND NOW, this 23rd day of June, 2020, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, as stated by petitioner, are:


      (1)    Where allegations of uncharged misconduct involving sexual contact with
             five women (and a de facto sixth) and the use of Quaaludes were admitted
             at trial through the women’s live testimony and Petitioner’s civil deposition
             testimony despite: (a) being unduly remote in time in that the allegations
             were more than fifteen years old and, in some instances, dated back to the
             1970s; (b) lacking any striking similarities or close factual nexus to the
             conduct for which Petitioner was on trial; (c) being unduly prejudicial; (d)
             being not actually probative of the crimes for which Petitioner was on trial;
             and (e) constituting nothing but improper propensity evidence, did the Panel
             err in affirming the admission of this evidence?

      (2)    Where: (a) the Montgomery County District Attorney (“MCDA”) agreed that
             Petitioner would not be prosecuted in order to force Petitioner’s testimony
             at a deposition in Complainant’s civil action; (b) the MCDA’s Office issued
             a formal public statement reflecting that agreement; and (c) Petitioner
             reasonably relied upon those oral and written statements by providing
             deposition testimony in the civil action, thus forfeiting his constitutional right
             against self-incrimination, did the Panel err in affirming the trial court’s
             decision to allow not only the prosecution of Petitioner but the admission of
             Petitioner’s civil deposition testimony?